Citation Nr: 0213770	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  01-07 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland




THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for purposes of VA death benefits.




ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel





INTRODUCTION

The veteran had active service from May 1943 to December 
1945.  He subsequently died in November 1984.  

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a November 2000 Rating Decision by the RO.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  The appellant and the veteran were officially divorced on 
May 29, 1973.  



CONCLUSION OF LAW

As the appellant and the veteran were not married at the time 
of the veteran's death, the appellant is not the surviving 
spouse of the veteran for the purposes of VA death benefits.  
38 U.S.C.A. § 101(3) (West 1991 & West 2002); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.52, 3.205, 3.206 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the appellant has had an opportunity to submit 
evidence to support her claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the appellant's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the July 2001 Statement of the 
Case and May 2001 letter issued during the pendency of the 
appeal, the appellant has been advised of the law and 
regulations governing her claim, and has been given notice of 
the information necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the appellant; in fact, it 
appears that all available evidence identified by the 
appellant has been obtained and associated with the claims 
folder.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

The facts in this matter, in general, are not in dispute.  
According to the veteran's death certificate, he died in 
November 1984.  

The appellant filed a claim in August 2000 for VA death 
benefits, claiming that the veteran's mental disability had 
gotten worse during their marriage and that he had tried to 
kill her.  

The appellant further stated that her marriage to the veteran 
ended in May 1973 by divorce.  Likewise, the file contains a 
divorce decree dated on May 29, 1973 between the appellant 
and the veteran.  The appellant never remarried.  

The appellant specifically contends, through various 
statements and letters, that the veteran was mentally 
disabled at the time of their marriage.  During the marriage, 
the appellant claims that the veteran became increasingly 
violent and tried to kill her on several occasions.  
Reportedly, she eventually moved in with her mother out of 
fear for her life and tried to get the veteran treatment.  

The appellant stated that the veteran did not receive 
treatment and a divorce decree was entered into in May 1973.  
She further contends that, because of the veteran's mental 
illness, the marriage ended and that they did not have any 
children.  

The appellant also stated that the veteran later remarried 
and eventually killed his second wife's mother and was 
imprisoned until his death in 1984.  The veteran's death 
certificate also shows that the veteran was married at the 
time of his death.  

The veteran now claims that she is entitled to VA death 
benefits for her marriage to the veteran because his mental 
illness caused the marriage to break up since she feared for 
her life.  

To be entitled to VA death benefits as a "surviving spouse" 
of the veteran, the applicant must have been the veteran's 
spouse at the time of the veteran's death and must have lived 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death, except where there was a 
separation (not divorce) due to the misconduct of, or 
procured by the veteran, without the fault of the spouse.  38 
U.S.C.A. § 101(3) (West 1991).  

The term "spouse" means a person of the opposite sex who is a 
wife or husband. The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and 38 C.F.R. § 3.50(a) (2001).  

Under 38 C.F.R. § 3.1(j), the term "marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage or the law of the place 
where the parties resided when the rights to benefits 
accrued.  See also 38 C.F.R. § 3.205 (2001).  

For VA purposes, the validity of a divorce decree, regular on 
its face, will be questioned only when such validity is put 
in issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby.  Where the 
issue is the validity of marriage to a veteran following a 
divorce, the matter of recognition of the divorce by VA will 
be determined according to the laws of the jurisdiction 
specified in 3.1(j).  38 C.F.R. § 3.206 (2001).  

There is no evidence in this case or any argument by the 
appellant that the May 1973 divorce decree between her and 
the veteran was invalid or void as a matter of law.  She 
readily admits that she and the veteran were validly divorced 
in that action.  

Moreover, there is no evidence or any argument from the 
appellant that, following the May 1973 divorce decree, she 
and the veteran entered into a relationship, which might have 
been recognized under state law as a common-law marriage.  

In fact, the appellant stated that, following the May 1973 
divorce, the veteran married another person.  

Under these circumstances, there is a complete absence of 
evidence which in any way indicates that she and the veteran, 
prior to the veteran's death, lived together "as if" husband 
and wife, holding themselves out to the public as to be, in 
all respects, married.  

Although the Board is very sympathetic to the appellant's 
position, it clearly shown that the appellant and the veteran 
were divorced in 1973 and remained divorced until the veteran 
died in November 1984.  There is no evidence or argument that 
their divorce was invalid or void or that, following the 1973 
divorce, they reentered into a relationship recognizable 
under state law as a common-law marriage.  

The governing law and regulations are specific and clear on 
the issue presented in this appeal.  As the appellant in this 
case was not married to the veteran at the time of his death, 
she cannot found to be his "surviving spouse" for the purpose 
of payment of VA death benefits.  




ORDER

Recognition of the appellant as the surviving spouse of the 
veteran for the purpose of VA death benefits is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

